DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in the application.
Applicant’s amendment to the claims, filed on July 28, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on July 28, 2022 in response to the non-final rejection mailed on April 29, 2022 are acknowledged and have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 10, 2021.
Claims 1-7 are being examined on the merits with claim 1 being examined only to the extent the claim reads on the elected species of SEQ ID NO: 2. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 28, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.


Claim Objections
The objection to claim 1 in the recitation of “a parent microorganism which is not genetically modified” is withdrawn in view of the applicant’s instant amendment to recite “a parent microorganism without the genetic modification”.

The examiner previously suggested replacing the term “composed of” with the term “comprising” (see p. 3 of the Office action mailed on April 29, 2022). The applicant has declined the examiner’s suggestion based on the reasoning that the term “comprising” may make the claim unduly broad and the term “comprising” is not used in the original application. The applicant’s remarks regarding the breadth of “comprising” are acknowledged. However, in the interest of clarity, it is noted that the term “composed of” in claim 1 has been interpreted as being synonymous with and of the same scope and breadth as “comprising”.

Claim 1 recites “an otherwise identical microorganism without the genetic modification” (lines 6-7) and “a parent microorganism without the genetic modification" (last two lines), which are interpreted as being synonymous and of the same scope and breadth. In the interest of improving claim form and consistency, and to avoid recitation of redundant limitations, it is suggested that claim 1 be amended to delete the phrase “so as to increase…compared to an otherwise identical microorganism without the genetic modification” in lines 4-7.
In the interest of clarity, it is noted that although the applicant takes issue with terms that are not used in the original application (applicant’s remarks at p. 5, bottom), it is noted that neither “an otherwise identical microorganism without the genetic modification” nor “a parent microorganism without the genetic modification" is disclosed in the original application. However, claim language need not be described literally in the original application and it is the examiner’s position that one of skill in the art would have recognized that the original application provides adequate descriptive support for the genetically modified non-naturally occurring microorganism having increased production of 3-hydroxy adipic acid, α-hydromuconic acid or adipic acid as compared to “an otherwise identical microorganism without the genetic modification” and “a parent microorganism without the genetic modification”. If the applicant intends to recite only those limitations that find literal support in the original application, the applicant should consider an amendment to claim 1 to recite language other than “an otherwise identical microorganism without the genetic modification” and “a parent microorganism without the genetic modification".

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-7 under 35 U.S.C. 112(b) as being indefinite in the recitation of a broad limitation together with a narrow limitation that falls within the broad limitation is withdrawn in view of the amendment to claim 1 to recite “a parent microorganism without the genetic modification”. 

Claim Rejections - 35 USC § 103
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Burgard et al. (WO 2009/151728 A2; cited on the IDS filed on August 21, 2020; hereafter “Burgard”) in view of GenBank Database Accession Number WP_033633399 (June 2015, 1 page; cited on Form PTO-892 mailed on June 30, 2021; hereafter “GenBank”).
As amended, claims 1-4 are drawn to a genetically modified non-naturally occurring microorganism comprising a genetic modification in which a nucleic acid encoding any one of polypeptides described in (a) and (b) below is introduced or expression of the polypeptide is enhanced as compared to a corresponding wild-type microorganism without the genetic modification so as to increase an amount of 3-hydroxy adipic acid, α-hydromuconic acid or adipic acid produced by said non-naturally occurring microorganism compared to an otherwise identical microorganism without the genetic modification:
(a) a polypeptide composed of the amino acid sequence of SEQ ID NO: 2; 
(b) a polypeptide composed of an amino acid sequence with a sequence identity of not less than 70% to the sequence of SEQ ID NO: 2 and having an enzymatic activity that catalyzes a reaction to reduce 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA; and 
wherein an amount of 3-hydroxy adipic acid, α-hydromuconic acid or adipic acid produced by said non-naturally occurring microorganism is increased compared to a parent microorganism without the genetic modification. 
Claim 7 is drawn to the genetically modified microorganism according to claim 1, which has an ability to generate 3-oxoadipyl-CoA and coenzyme A from acetyl-CoA and succinyl-CoA; an ability to generate 2,3-dehydroadipyl-CoA from 3-hydroxyadipyl-CoA; an ability to generate adipyl-CoA from 2,3-dehydroadipyl-CoA; and an ability to generate adipic acid from adipyl-CoA.
The reference of Burgard discloses a non-naturally occurring microbial organism having an adipate production pathway comprising a 3-hydroxyacyl-CoA dehydrogenase, which reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA (claim 1; Figure 2). Burgard discloses that “non-naturally occurring” is intended to encompass introducing expressible nucleic acids for enzymes of an adipate pathway (paragraph bridging pp. 4-5). Burgard acknowledges that the polynucleotide can be from any source (p. 19, lines 23-25) and specifically names a species of Serratia (p. 19, lines 29-30). 
Regarding claim 4, Burgard discloses the microbial organism includes an Escherichia coli (p. 21, lines 5-6).
Regarding claim 7, Burgard discloses the adipate production pathway proceeds by converting succinyl-CoA and acetyl-CoA to 3-oxoadipyl-CoA, converting 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA; converting 3-hydroxyadipyl-CoA to 5-carboxy-2-pentenoyl-CoA (structurally the same as 2,3-dehydroadipyl-CoA); converting 5-carboxy-2-pentenoyl-CoA to adipyl-CoA; and converting adipyl-CoA to adipate (i.e., adipic acid) (Figure 2). 
The difference between Burgard and the claimed invention is that Burgard does not disclose the 3-hydroxyacyl-CoA dehydrogenase of SEQ ID NO: 2 and comprising a region with an amino acid sequence of SEQ ID NO: 212. 
The reference of GenBank discloses a 3-hydroxybutyryl-CoA dehydrogenase from a Serratia microorganism that is identical to SEQ ID NO: 2 of this application (see Appendix at p. 37 of the Office action mailed on June 0, 2021) and comprises a region with an amino acid sequence of SEQ ID NO: 212, wherein the amino acid sequence of SEQ ID NO: 212 comprises a phenylalanine as the 13th amino acid residue from the N terminus, a glutamine residue as the 15th amino acid residue from the N terminus, a lysine residue as the 16th amino acid residue from the N terminus, a glycine residue as the 17th amino acid residue from the N terminus, a proline residue as the 19th amino acid residue from the N terminus, and a methionine residue as the 21st amino acid residue from the N terminus (see amino acids 15-38 of GenBank). GenBank discloses the polypeptide has a 3-hydroxyacyl-CoA dehydrogenase C-terminal domain. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Burgard and GenBank to use the enzyme of GenBank for the reduction of oxoadipyl-CoA to 3-hydroxyacyl-CoA in the adipate production pathway of Burgard. One would have been motivated to and would have had a reasonable expectation of success to do this because Burgard discloses an adipate production pathway comprising a 3-hydroxyacyl-CoA dehydrogenase and specifically names a species of Serratia as the source of the 3-hydroxyacyl-CoA dehydrogenase and GenBank teaches a 3-hydroxyacyl-CoA dehydrogenase from a species of Serratia.
Therefore, the genetically modified microorganism of claims 1-4 and 7 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burgard (supra) in view of GenBank (supra) as applied to claims 1-4 and 7 above, and further in view of Osterhout et al. (US 2012/0021478 A1; cited on Form PTO-892 mailed on June 30, 2021; hereafter “Osterhout”).
Claim 5 is drawn to the genetically modified microorganism according to claim 1, which has an ability to generate 3-oxoadipyl-CoA and coenzyme A from acetyl-CoA and succinyl-CoA; and an ability to generate 3-hydroxyadipic acid from 3-hydroxyadipyl-CoA.
The relevant teachings of Burgard and GenBank as applied to claims 1-4 and 7 are set forth above. The combination of Burgard and GenBank does not teach or suggest the non-naturally occurring microbial organism has an ability to generate 3-oxoadipyl-CoA and coenzyme A from acetyl-CoA and succinyl-CoA; and has an ability to generate 3-hydroxyadipic acid from 3-hydroxyadipyl-CoA.
The reference of Osterhout teaches a non-naturally occurring microbial organism having a 1,3-butadiene production pathway comprising an enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA (G of Figure 20). Osterhout teaches the 1,3-butadiene production pathway proceeds (in relevant part) by succinyl-CoA:acetyl-CoA acyltransferase, which converts succinyl-CoA (and acetyl-CoA) to 3-oxoadipyl-CoA, oxoadipyl-CoA is reduced to 3-hydroxyadipyl-CoA, and 3-hydroxyadipyl-CoA is converted to 3-hydroxyadipate (Figure 20). Osterhout explains that “non-naturally occurring” is intended to encompass introducing expressible nucleic acids (paragraph [0054]). Osterhout teaches the microbial organism includes an Escherichia coli (paragraph [0068]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Burgard, GenBank, and Osterhout to use the enzyme of GenBank for the reduction of oxoadipyl-CoA to 3-hydroxyacyl-CoA in the 1,3-butadiene production pathway of Osterhout. One would have been motivated to and would have had a reasonable expectation of success to do this because Osterhout teaches a 1,3-butadiene production pathway including an enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA, Burgard discloses 3-hydroxyacyl-CoA dehydrogenase as an enzyme for reducing oxoadipyl-CoA to 3-hydroxyacyl-CoA in an engineered pathway and specifically names a species of Serratia as the source of the 3-hydroxyacyl-CoA dehydrogenase, and GenBank teaches a 3-hydroxyacyl-CoA dehydrogenase from a species of Serratia.
Therefore, the genetically modified microorganism of claim 5 would have been obvious to one of ordinary skill in the art before the effective filing date.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burgard (supra) in view of GenBank (supra) as applied to claims 1-4 and 7 above, and further in view of Botes et al. (US 2015/0361463 A1; cited on Form PTO-892 mailed on June 30, 2021; hereafter “Botes”).
Claim 6 is drawn to the genetically modified microorganism according to claim 1, which has an ability to generate 3-oxoadipyl-CoA and coenzyme A from acetyl-CoA and succinyl-CoA; an ability to generate 2,3-dehydroadipyl-CoA from 3-hydroxyadipyl-CoA; and an ability to generate α-hydromuconic acid from 2,3-dehydroadipyl-CoA.
The relevant teachings of Burgard and GenBank as applied to claims 1-4 and 7 are set forth above. The combination of Burgard and GenBank does not teach or suggest the non-naturally occurring microbial organism has an ability to generate 3-oxoadipyl-CoA and coenzyme A from acetyl-CoA and succinyl-CoA; has an ability to generate 2,3-dehydroadipyl-CoA from 3-hydroxyadipyl-CoA; and has an ability to generate α-hydromuconic acid from 2,3-dehydroadipyl-CoA.
The reference of Botes teaches a recombinant host organism having an adipyl-CoA pathway comprising a 3-hydroxyacyl-CoA dehydrogenase (Figure 1; paragraph [0131]), which reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA (Figure 1). Botes teaches the adipyl-CoA pathway proceeds (in relevant part) by converting succinyl-CoA and acetyl-CoA to 3-oxoadipyl-CoA, reducing oxoadipyl-CoA to 3-hydroxyadipyl-CoA, and converting 3-hydroxyadipyl-CoA to 2,3-dehydroadipyl-CoA, and converting 2,3-dehydroadipyl-CoA to 2,3-dehydroadipate (i.e., α-hydromuconic acid) (Figure 1). Botes teaches the reactions of the pathway can be performed by genetically engineering the host cell to express the enzyme (paragraph [0035]). Botes teaches the recombinant host organism is a prokaryote (paragraph [0031]), including Escherichia coli (paragraph [0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Burgard, GenBank, and Botes to use the enzyme of GenBank for the reduction of oxoadipyl-CoA to 3-hydroxyacyl-CoA in the adipyl-CoA production pathway of Botes. One would have been motivated to and would have had a reasonable expectation of success to do this because Botes teaches an adipyl-CoA production pathway comprising a 3-hydroxyacyl-CoA dehydrogenase for reducing oxoadipyl-CoA to 3-hydroxyacyl-CoA, Burgard discloses 3-hydroxyacyl-CoA dehydrogenase as an enzyme for reducing oxoadipyl-CoA to 3-hydroxyacyl-CoA in an engineered pathway and specifically names a species of Serratia as the source of the 3-hydroxyacyl-CoA dehydrogenase, and GenBank teaches a 3-hydroxyacyl-CoA dehydrogenase from a species of Serratia.
Therefore, the genetically modified microorganism of claim 6 would have been obvious to one of ordinary skill in the art before the effective filing date.  

RESPONSE TO REMARKS: The applicant argues that GenBank’s disclosure of “3-hydroxyacyl-CoA dehydrogenase, C-terminal domain” should be interpreted to mean that GenBank’s disclosed amino acid sequence is only the C-terminal domain of the enzyme. The applicant argues that since GenBank discloses only the C-terminal domain of a 3-hydroxyacyl-CoA dehydrogenase, one would have had no reasonable expectation that using GenBank’s polypeptide in the method of Burgard would have had the effect of increasing an amount of 3-hydroxy adipic acid, α-hydromuconic acid or adipic acid and there would have been no reason to combine Burgard and GenBank. The applicant argues that the GenBank record has been recently updated to state that the polypeptide is a 3-hydroxyacyl-CoA dehydrogenase NAD-binding domain-containing protein”, suggesting that the polypeptide of GenBank is only a NAD-binding domain-containing protein.
The applicant’s argument is not found persuasive. The issue is how one of ordinary skill in the art would have interpreted the disclosure of GenBank pasted below. 

    PNG
    media_image1.png
    91
    748
    media_image1.png
    Greyscale

The examiner has previously stated that GenBank discloses that the polypeptide has a 3-hydroxyacyl-CoA dehydrogenase C-terminal domain, i.e., the active site dehydrogenase domain is located in the C-terminal region of the polypeptide of GenBank, while the applicant takes the position that one would have recognized this disclosure to mean that the polypeptide of GenBank is only the C-terminal domain of the enzyme. However, the applicant’s stated meaning is not consistent with art-recognized structural features of a 3-hydroxyacyl-CoA dehydrogenase. Well before the effective filing date of the claimed invention, it was known in the prior art that a 3-hydroxyacyl-CoA dehydrogenase has an N-terminal NAD-binding domain and a C-terminal dehydrogenase domain (see, e.g., Birktoft et al., Proc. Natl. Acad. Sci. USA, 84:8262-8266, 1987, particularly p. 8262, Abstract; cited on Form PTO-892). NAD is a nucleotide and it was also known that 3-hydroxyacyl-CoA dehydrogenases have a consensus GXGXXG motif for nucleotide binding (see, e.g., Barycki et al. (Biochemistry 38:5786-5798, 1999, particularly p. 5786, column 2; cited on Form PTO-892), which motif is located at the N-terminal amino acids 15-20 of the sequence of GenBank. As such, in view of the state of the art and contrary to the applicant’s arguments, one of ordinary skill in the art would have recognized that GenBank’s disclosure of “3-hydroxyacyl-CoA dehydrogenase, C-terminal domain” is to be interpreted as meaning that the active site dehydrogenase domain is located in the C-terminal region of the polypeptide of GenBank. 
As stated in the previous Office action, Burgard expressly discloses expressing enzymes of an adipate production pathway – including an enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA – to increase production of adipate (same as adipic acid). Similarly, Botes discloses expressing enzymes of an adipyl-CoA production pathway – including an enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA – for conversion of adipyl-CoA to adipic acid (paragraph [0014]). Also, Osterhout discloses expressing 1,3-butadiene pathway enzymes – including an enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA – improves carbon flux to the production of 1,3-butadiene (paragraph [0259]). In view of these teachings, one of ordinary skill would have recognized that expressing the respective pathway enzymes of each of Burgard, Osterhout, and Botes – including a 3-hydroxyacyl-CoA dehydrogenase to reduce oxoadipyl-CoA to 3-hydroxyacyl-CoA – would have had the resulting effect of increasing production of adipic acid (Burgard), a 3-hydroxyadipate intermediate (Osterhout), and an α-hydromuconic acid intermediate and adipic acid (Botes). Therefore, it would have been evident from the teachings of the combination of references that genetic modification to express the respective pathway enzymes of Burgard, Osterhout, and Botes – including an enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA such as the enzyme of GenBank – would have the resulting effect of increasing production of adipic acid, 3-hydroxyadipate, and α-hydromuconic acid, respectively.
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date.

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of co-pending U.S. Patent Application No. 17/609,964 (‘964 application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1 of this application, given that SEQ ID NO: 2 of the ‘964 application is identical to SEQ ID NO: 2 of this application, claim 1 of the ‘964 application anticipates claim 1 of this application. 
Regarding claims 2-7 of this application, claims 2-7 of the ‘964 application anticipate claims 2-7, respectively, of this application. 
Therefore, claims 1-7 of this application are unpatentable over claims 1-7 of the ‘964 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of co-pending U.S. Patent Application No. 17/609,841 (‘841 application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1 of this application, given that SEQ ID NO: 2 of the ‘841 application is identical to SEQ ID NO: 2 of this application, claim 3 of the ‘841 application anticipates claim 1 of this application. 
Regarding claims 2 and 3 of this application, SEQ ID NO: 2 of the ‘841 is encompassed by claims 2 and 3 of this application. 
Therefore, claims 1-3 of this application are unpatentable over claim 3 of the ‘841 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of co-pending U.S. Patent Application No. 17/609,841 (‘841 application) in view of Burgard (supra), Osterhout (supra), and Botes (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 3 of the ‘841 application is drawn to a genetically modified microorganism with an ability to produce 3-hydroxyadipic acid, α-hydromuconic acid, and/or adipic acid, in which the function of pyruvate kinase is impaired and the activities of phosphoenolpyruvate carboxykinase and of an enzyme that catalyzes a reaction to reduce 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA are enhanced; and
wherein the enzyme that catalyzes a reaction to reduce 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA is any one of the following polypeptides (a) to (c): 
(a) a polypeptide composed of an amino acid sequence represented by any one of SEQ ID NOs: 1 to 7; 
(b) a polypeptide composed of the same amino acid sequence as that represented by any one of SEQ ID NOs: 1 to 7, except that one or several amino acids are substituted, deleted, inserted, and/or added, and having an enzymatic activity that catalyzes a reaction to reduce 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA; 
(c) a polypeptide composed of an amino acid sequence with a sequence identity of not less than 70% to the sequence represented by any one of SEQ ID NOs: 1 to 7 and having an enzymatic activity that catalyzes a reaction to reduce 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA.
SEQ ID NO: 2 of the ‘841 application is identical to SEQ ID NO: 2 of this application
Claim 3 of the ‘841 application does not recite the limitations of claims 4-7 of this application. 
Regarding claim 4 of this application, the reference of Osterhout teaches Escherichia coli as a microbial organism suitable for expressing a 3-hydroxyadipate pathway including an enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA (Figure 20; paragraph [0068]);
the reference of Botes teaches Escherichia coli as a microbial organism suitable for expressing an α-hydromuconic acid pathway comprising a 3-hydroxyacyl-CoA dehydrogenase, which reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA (Figure 1; paragraph [0031]; paragraph [0131]); and
the reference of Burgard teaches Escherichia coli as a microbial organism suitable for expressing an adipate production pathway comprising a 3-hydroxyacyl-CoA dehydrogenase, which reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA (claim 1; Figure 2; p. 21, lines 5-6).
Regarding claims 5-7 of this application, the reference of Osterhout teaches the 3-hydroxyadipate pathway proceeds by converting succinyl-CoA (and acetyl-CoA) to 3-oxoadipyl-CoA, oxoadipyl-CoA is reduced to 3-hydroxyadipyl-CoA, and 3-hydroxyadipyl-CoA is converted to 3-hydroxyadipate (Figure 20);
the reference of Botes teaches the α-hydromuconic acid pathway proceeds by converting succinyl-CoA and acetyl-CoA to 3-oxoadipyl-CoA, reducing oxoadipyl-CoA to 3-hydroxyadipyl-CoA, and converting 3-hydroxyadipyl-CoA to 2,3-dehydroadipyl-CoA, and converting 2,3-dehydroadipyl-CoA to 2,3-dehydroadipate (i.e., α-hydromuconic acid) (Figure 1); and  
the reference of Burgard discloses the adipate production pathway proceeds by converting succinyl-CoA and acetyl-CoA to 3-oxoadipyl-CoA, converting 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA; converting 3-hydroxyadipyl-CoA to 5-carboxy-2-pentenoyl-CoA (structurally the same as 2,3-dehydroadipyl-CoA); converting 5-carboxy-2-pentenoyl-CoA to adipyl-CoA; and converting adipyl-CoA to adipate (i.e., adipic acid) (Figure 2).
In view of the teachings of Osterhout, Botes, and Burgard, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the genetically modified microorganism of claim 3 of the ‘841 application to be Escherichia coli and comprising the 3-hydroxyadipate pathway of Osterhout, the α-hydromuconic acid pathway of Botes, or the adipate production pathway of Burgard. One would have been motivated to and would have had a reasonable expectation of success for the genetically modified microorganism of claim 3 of the ‘841 application to be Escherichia coli because claim 3 of the ‘841 application is drawn to (in relevant part) a genetically modified microorganism with an ability to produce 3-hydroxyadipic acid, α-hydromuconic acid, and/or adipic acid with an enzyme that catalyzes reduction of 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA and Osterhout, Botes, and Burgard teach Escherichia coli as a microbial organism suitable for expressing 3-hydroxyadipic acid, α-hydromuconic acid, and adipic acid production pathways comprising an enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA. One would have been motivated to and would have had a reasonable expectation of success for the genetically modified microorganism of claim 3 of the ‘841 application to comprise the 3-hydroxyadipate pathway of Osterhout, the α-hydromuconic acid pathway of Botes, or the adipate production pathway of Burgard because claim 3 of the ‘841 application recites the genetically modified microorganism has the ability to produce 3-hydroxyadipic acid, α-hydromuconic acid, and/or adipic acid and expresses an enzyme that catalyzes reduction of 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA, and Osterhout, Botes, and Burgard teach 3-hydroxyadipic acid, α-hydromuconic acid, and adipic acid production pathways comprising an enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA. Therefore, claims 4-7 of this application are unpatentable over claim 3 of the ‘841 application in view of Osterhout, Botes, and Burgard.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of co-pending U.S. Patent Application No. 17/908,059 (‘059 application) in view of Burgard (supra), GenBank (supra), Osterhout (supra), and Botes (supra). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the ‘059 application is drawn to a genetically modified microorganism with an ability to produce 3-hydroxyadipic acid and/or α-hydromuconic acid, and having an enhanced enzymatic activity to catalyze a reaction to reduce 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA, wherein, in the genetically modified microorganism, a dicarboxylic acid excretion carrier function is deleted or decreased, and
claim 7 recites wherein, in the genetically modified microorganism, a gene encoding an enzyme that catalyzes a reaction to reduce 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA is introduced. 
The claims of the ‘059 application do not recite the polypeptide of part (a) or (b) of claim 1 and the limitations of claims 2-6 of this application. 
Regarding the polypeptide of part (a) or (b) of claim 1 and the limitations of claims 2-3 of this application, the reference of Burgard discloses the enzyme 3-hydroxyacyl-CoA dehydrogenase for reducing oxoadipyl-CoA to 3-hydroxyacyl-CoA in a biochemical production pathway (claim 1; Figure 2). Burgard acknowledges that the polynucleotide encoding the enzyme can be from any source (p. 19, lines 23-25) and specifically names a species of Serratia (p. 19, lines 29-30). The reference of GenBank discloses a 3-hydroxybutyryl-CoA dehydrogenase from a Serratia microorganism that is identical to SEQ ID NO: 2 of this application (see Appendix at p. 37 of the Office action mailed on June 0, 2021) and comprises a region with an amino acid sequence of SEQ ID NO: 212, wherein the amino acid sequence of SEQ ID NO: 212 comprises a phenylalanine as the 13th amino acid residue from the N terminus, a glutamine residue as the 15th amino acid residue from the N terminus, a lysine residue as the 16th amino acid residue from the N terminus, a glycine residue as the 17th amino acid residue from the N terminus, a proline residue as the 19th amino acid residue from the N terminus, and a methionine residue as the 21st amino acid residue from the N terminus (see amino acids 15-38 of GenBank). GenBank discloses the polypeptide has a 3-hydroxyacyl-CoA dehydrogenase C-terminal domain. 
In view of the teachings of Burgard and GenBank, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘059 application to use the enzyme of GenBank for reducing oxoadipyl-CoA to 3-hydroxyacyl-CoA. One would have been motivated to and would have had a reasonable expectation of success to do this because Burgard discloses a biochemical pathway comprising a 3-hydroxyacyl-CoA dehydrogenase for reducing oxoadipyl-CoA to 3-hydroxyacyl-CoA and specifically names a species of Serratia as the source of the 3-hydroxyacyl-CoA dehydrogenase and GenBank teaches a 3-hydroxyacyl-CoA dehydrogenase from a species of Serratia.
Regarding claim 4 of this application, the reference of Osterhout teaches Escherichia coli as a microbial organism suitable for expressing a 3-hydroxyadipate pathway including an enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA (Figure 20; paragraph [0068]); and
the reference of Botes teaches Escherichia coli as a microbial organism suitable for expressing an α-hydromuconic acid pathway comprising a 3-hydroxyacyl-CoA dehydrogenase, which reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA (Figure 1; paragraph [0031]; paragraph [0131]).
Regarding claims 5-6 of this application, the reference of Osterhout teaches the 3-hydroxyadipate pathway proceeds by converting succinyl-CoA (and acetyl-CoA) to 3-oxoadipyl-CoA, oxoadipyl-CoA is reduced to 3-hydroxyadipyl-CoA, and 3-hydroxyadipyl-CoA is converted to 3-hydroxyadipate (Figure 20); and
the reference of Botes teaches the α-hydromuconic acid pathway proceeds by converting succinyl-CoA and acetyl-CoA to 3-oxoadipyl-CoA, reducing oxoadipyl-CoA to 3-hydroxyadipyl-CoA, and converting 3-hydroxyadipyl-CoA to 2,3-dehydroadipyl-CoA, and converting 2,3-dehydroadipyl-CoA to 2,3-dehydroadipate (i.e., α-hydromuconic acid) (Figure 1).
In view of the teachings of Osterhout and Botes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the genetically modified microorganism of the claims of the ‘059 application to be Escherichia coli and comprising the 3-hydroxyadipate pathway of Osterhout or the α-hydromuconic acid pathway of Botes. One would have been motivated to and would have had a reasonable expectation of success for the genetically modified microorganism of the claims of the ‘059 application to be Escherichia coli because the claims  of the ‘059 application is drawn to (in relevant part) a genetically modified microorganism with an ability to produce 3-hydroxyadipic acid and/or α-hydromuconic acid with an enzyme that catalyzes reduction of 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA and Osterhout and Botes teach Escherichia coli as a microbial organism suitable for expressing 3-hydroxyadipic acid and α-hydromuconic acid production pathways comprising an enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA. One would have been motivated to and would have had a reasonable expectation of success for the genetically modified microorganism of the claims of the ‘059 application to comprise the 3-hydroxyadipate pathway of Osterhout or the α-hydromuconic acid pathway of Botes because the claims of the ‘059 application recite the genetically modified microorganism has the ability to produce 3-hydroxyadipic acid and/or α-hydromuconic acid and expresses an enzyme that catalyzes reduction of 3-oxoadipyl-CoA to 3-hydroxyadipyl-CoA, and Osterhout and Botes teach 3-hydroxyadipic acid and α-hydromuconic acid production pathways comprising an enzyme that reduces oxoadipyl-CoA to 3-hydroxyacyl-CoA. Therefore, claims 1-6 of this application are unpatentable over the claims of the ‘059 application in view of Burgard, GenBank, Osterhout, and Botes.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The examiner has made an earnest attempt to identify those co-pending applications for purposes of provisionally rejecting the claims under the judicially created doctrine of obviousness-type double patenting. In the interest of compact prosecution, the examiner requests that: 1) applicants identify any other patent(s) and/or other co-pending application(s) that claim(s) subject matter that may necessitate a new double patenting rejection, an obviousness-type double patenting rejection, a provisional double patenting rejection, or a provisional obviousness-type double patenting rejection; 2) identify the claims of the patents and/or co-pending applications that claim identical or similar subject matter; 3) identify the corresponding claims of the instant application, and 4) in the interest of compact prosecution, take the appropriate action, e.g., cancel claims to preempt a statutory double patenting rejection and/or file a terminal disclaimer to preempt an obvious-type double patenting rejection or provisional rejection. Applicants’ cooperation in following steps 1) to 4) above is appreciated as this will allow the examiner to focus on more substantive issues in the examination of the instant application.  

Conclusion
Status of the claims:
Claims 1-11 are pending in the application.
Claims 8-11 are withdrawn from consideration.
Claims 1-7 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656